Citation Nr: 1742523	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right knee disability 

6.  Entitlement to service connection for a left knee disability 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to January 1993.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board denied the claims in a December 2015 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court reversed the Board's December 2015 determination that the Veteran served non-consecutive terms of active service.  His correct duty dates are from November 1982 to January 1993.  The Court set aside the remainder of the Board decision and remanded the matter for further development and readjudication consistent with its decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record before the Board indicates that many documents are missing from the Veteran's eFolders.  These include, but are not limited to, the Board's May 2012 remand, the transcript of an August 2008 RO hearing, the transcript of a March 2012 Board hearing, service treatment records, records from the Social Security Administration (SSA), and VA examination reports dated prior to June 2009.  

The nature of the Board's de novo review means that it is the Board's responsibility to review all evidence and determine for itself whether or not it supports the claim on appeal.  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7 (2016).  As a result of this missing records, the Board is unable to adjudicate the issues on appeal at this time.  On remand, the missing documents must be associated with the Veteran's eFolders.  

In setting aside the December 2015 Board decision, the Court found that March 2013 and April 2013 VA medical examination reports were inadequate.  After the missing documents are associated with the record, the Veteran should be afforded new examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's eFolders copies of all outstanding documents from the Veteran's claims file, to include but not limited to those set forth above.  

The AOJ is requested to confirm that all original volumes of the claims file are present before rescanning the paper documents.  

2.  Only after completion of the foregoing, the Veteran should be scheduled for appropriate VA examinations to determine the current nature and likely etiology of his hearing loss, neck, shoulder and knee disabilities.  The claims folder and copies of all pertinent records must be made available to the examiner for review.  All indicated testing should be conducted.  

Based on the examination and review of the record, the examiners should address the following:  

(a)  For hearing loss, is it at least as likely as not that any currently demonstrated hearing loss is related to service?  

The examiner should specifically consider (i) the Veteran's credible report of continuity of symptoms since 1993; (ii) in-service evidence of auditory threshold shifts from entrance to separation, especially at 6000 Hertz, (the examiner should specifically consider and reconcile the auditory threshold shifts found in the service treatment records, and; (iii) 2008 and 2009 VA examinations finding hearing loss not likely related to his military service. 

(b)  For the neck, right and left shoulder and right and left knee disabilities, is it at least as likely as not that any currently diagnosed neck, shoulder or knee disability is related to service?  

The examiner should specifically consider (i) the Veteran's credible report of continuity of symptoms since 1993; (ii) in-service evidence of some strain-type injuries to the left arm, neck, and right knee; (iii) the Veteran's credible report of in-service duties of marching, lifting weights and boxing; (iv) post-service injuries, to include an occupational injury in the 1990s and a motor vehicle accident in June 2007, and; (v) VA examinations dated in 2008 and 2009. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, review the record to determine that all directed development has been completed in full.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

